Per Curiam.
We have reviewed the record in this matter and we conclude that the trial court did not err.
The plaintiff’s argument is directed specifically to the factual findings of the referee and the board of review of the unemployment compensation commission. The plaintiff conceded in her brief, however, that our review of the facts is limited to determining whether those factual conclusions were “reasonably and logically drawn.” Guevara v. Administrator, 172 Conn. 492, 496, 374 A.2d 1101 (1977), quoting Stapleton v. Administrator, 142 Conn. 160, 165, 112 A.2d 211 (1955), and citing Practice Book §§ 435, 445. We find that the conclusions of the referee and the board were both reasonable and logical.
There is no error.